DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing et al. (U.S. PGPub 2018/0034962).

Regarding claims 1, 10 and 20, Jing teaches A system comprising: one or more processors; and a memory coupled to the one or more processors and including program code that, when executed by the one or more processors, causes the system to: receive a request to initiate a communication session between a first communication device and a second communication device; (Jing, see figs. 1-4; see paragraph 0047 where receives a call carrying a phone number, determine whether the phone number is in a preset blacklist…; see paragraph 0058 where when the terminal receives the call carrying the phone number, it is determined whether the phone number is in the preset blacklist...; see also fig. 7 and see abstract)
query a communication database for a rule governing the communication session between the first communication device and the second communication device; and (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where calls of the terminal are forwarded to another terminal that is preset...)
process the request in accordance with the rule, wherein the rule requires one of forwarding the request to an administrator device, forwarding the request to one of the first communication device or the second communication device, or denying the request. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the 

Regarding claims 8 and 18, Jing teaches wherein forwarding the request to the one of the first communication device or the second communication device comprises transmitting one or more messages that establish the communication session between the first communication device and the second communication device in a mobile network. (Jing, see figs. 1-4; see paragraph 0047 where receives a call carrying a phone number, determine whether the phone number is in a preset blacklist…; see paragraph 0058 where when the terminal receives the call carrying the phone number, it is determined whether the phone number is in the preset blacklist...; see also fig. 7 and see abstract)

Regarding claims 9 and 19, Jing teaches wherein denying the request comprises causing a mobile network to terminate the communication session. (Jing, see figs. 1-4; see paragraphs 0036-0037 where communications system such as a global system for mobile communications (GSM)...may be a mobile telephone (for example, a mobile phone); see paragraph 0047 where a terminal receives a call carrying a phone number, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Chan et al. (U.S. PGPub 2018/0152558).

Regarding claim 2, Jing teaches wherein the request is forwarded to the administrator device, and the program code further causes the system to: (Jing, see figs. 1-4; see paragraph 0066 where the server to forward the call to the other terminal that is preset…; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an 
receive, from the administrator device, second data indicating whether to forward the request or deny the request. (Jing, see figs. 1-4; see paragraph 0078 where Receiving, by the terminal, the instruction of enabling the unconditional call forwarding service from the user may include selecting, by the user on a user interface an instruction triggered by the unconditional call forwarding service, where the instruction is an instruction sent to a system or an application in the terminal, and is defined by the system or the application in the terminal. After receiving the instruction, the system or the application in the terminal sends a USSD instruction of enabling a target call forwarding service to the server...)
However, Jing does not explicitly teach cause first data to be displayed on the administrator device identifying the at least one of the first communication device or the second communication device; and
Chan teaches cause first data to be displayed on the administrator device identifying the at least one of the first communication device or the second communication device; and (Chan, see figs. 2A-2C; see paragraph 0036 where call screening program 112 displays to the user the name of the caller to the user or, using voice-to-text function, notifies the user to answer the phone call. In other embodiments, the call may be a voice or video conference transferred to smartphone 110 via network 198...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing and Chan to provide the technique of causing first 

Regarding claim 3, Jing-Chan teaches wherein the program code further causes the system to: in response to the second data indicating the request is to be forwarded to the one of the first communication device and the second communication device, update the rule governing the communication session between the first communication device and the second communication device so that a subsequent request for the communication session is forwarded to the one of the first communication device or the second communication device; and (Chan, see figs. 2A-2C; see paragraphs 0037-0038 where If the user does not reject the call, call screening program 112 transfers the call to CCS 142..If the user does not reject the call, call screening program 112 transfers the call to CCS 142 )
in response to the second data indicating the request is to be denied, update the rule governing the communication session between the first communication device and the second communication device so that the subsequent request for the communication session is denied. (Chan, see figs. 2A-2C; see paragraph 0031 where call screening program 112 determines whether the incoming call number is on a blacklist 114, based on comparing incoming caller details to the entries (accounts) recorded in the blacklist 114...; see paragraph 0038 where call screening program 112 updates call log information 116, phonebook 118 and blacklist 114. According to an 

Regarding claim 4, Jing-Chan teaches wherein the first communication device is one of a calling device or a called device, and the second communication device is the other of the calling device and the called device. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...)

Regarding claim 5, Jing-Chan teaches wherein the communication manager resides on the first communication device or the second communication device. (Chan, see fig. 1; see figs. 2A-2C; see paragraph 0036 where call screening program 112 displays to the user the name of the caller to the user or, using voice-to-text function, notifies the user to answer the phone call. In other embodiments, the call may be a voice or video conference transferred to smartphone 110 via network 198...)

Regarding claim 6, Jing-Chan teaches wherein the communication session is a voice call, a text message, a video call, or a Hypertext Transfer Protocol session. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...)

Regarding claims 7 and 17, Jing teaches all the features of claims 1 and 10. However, Jing does not explicitly teach wherein forwarding the request to the administrator device comprises sending a text message to the administrator device containing first data identifying at least one of the first communication device or the second communication device.
Chan teaches wherein forwarding the request to the administrator device comprises sending a text message to the administrator device containing first data identifying at least one of the first communication device or the second communication device. (Chan, see figs. 2A-2C; see paragraph 0036 where call screening program 112 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing and Chan to provide the technique of forwarding the request to the administrator device comprises sending a text message to the administrator device containing first data identifying at least one of the first communication device or the second communication device of Chan in the system of Jing in order to improve human decision making, particularly whether to accept or reject the incoming call (Chan, see paragraph 0021).

Regarding claim 11, Jing teaches wherein the processing of the request forwards the request to the administrator device, and further comprising: (Jing, see figs. 1-4; see paragraph 0066 where the server to forward the call to the other terminal that is preset…; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...) 

receiving, by the administrator device, input indicating whether the request to initiate the communication session is authorized; and
transmitting, by the administrator device to the communication manager, second data indicating whether to forward the request or deny the request.
Chan teaches displaying, by the administrator device, first data identifying at least one of the first communication device or the second communication device; (Chan, see figs. 2A-2C; see paragraph 0036 where call screening program 112 displays to the user the name of the caller to the user or, using voice-to-text function, notifies the user to answer the phone call. In other embodiments, the call may be a voice or video conference transferred to smartphone 110 via network 198...)
receiving, by the administrator device, input indicating whether the request to initiate the communication session is authorized; and (Chan, see figs. 2A-2C; see paragraphs 0037-0038 where If the user does not reject the call, call screening program 112 transfers the call to CCS 142..If the user does not reject the call, call screening program 112 transfers the call to CCS 142)
transmitting, by the administrator device to the communication manager, second data indicating whether to forward the request or deny the request. (Chan, see figs. 2A-2C; see paragraphs 0037-0038 where If the user does not reject the call, call screening program 112 transfers the call to CCS 142..If the user does not reject the call, call screening program 112 transfers the call to CCS 142)


Regarding claim 12, Jing-Chan teaches further comprising: in response to the second data indicating the request is to be forwarded to the one of the first communication device and the second communication device, updating the rule governing the communication session between the first communication device and the second communication device so that a subsequent request for the communication session is forwarded to the one of the first communication device or the second communication device; and (Chan, see figs. 2A-2C; see paragraphs 0037-0038 where If the user does not reject the call, call screening program 112 transfers the call to CCS 142..If the user does not reject the call, call screening program 112 transfers the call to CCS 142 )
in response to the second data indicating the request is to be denied, updating the rule governing the communication session between the first communication device and the second communication device so that the subsequent request for the 

Regarding claim 13, Jing-Chan teaches wherein the first communication device is one of a calling device or a called device, and the second communication device is the other of the calling device and the called device. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...)

Regarding claim 14, Jing-Chan teaches wherein the communication manager resides on one of the first communication device or the second communication device. (Chan, see fig. 1; see figs. 2A-2C; see paragraph 0036 where call screening program 112 displays to the user the name of the caller to the user or, using voice-to-text function, notifies the user to answer the phone call. In other embodiments, the call may be a voice or video conference transferred to smartphone 110 via network 198...)

Regarding claim 15, Jing-Chan teaches wherein the communication session is a voice call, a text message, a video call, or a Hypertext Transfer Protocol session. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jing-Chan in view of Chuang et al. (U.S. PGPub 2012/0290404).

Regarding claim 16, Jing-Chan teaches all the features of claim 15. However, Jing-Chan does not explicitly teach wherein the communication session is the Hypertext Transfer Protocol session with a social-media website.
Chuang teaches wherein the communication session is the Hypertext Transfer Protocol session with a social-media website. (Chuang, see figs. 2-4; see paragraph 0026 where include mobile phone number or instant messaging network account or social networking account…; see paragraph 0027 where the mobile phone number of the forwarder being 0999123456 and the mobile phone number of the receiver being 0900123456 are forwarded to the website http://www.pieony.com...; see paragraph 0030 where forwarding user identifier ID0 from the advertisement server system 10 (through such as short message, webpage or social networking)...; see paragraph 0046 where Bluetooth or application program (Applet) of the mobile phone, mobile web page or social networking account (such as Facebook, MSN)...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing-Chan and Chuang to provide the technique of the communication session being the Hypertext Transfer Protocol session with a social-media website of Chuang in the system of Jing-Chan in order to give users better user experience (Chuang, see paragraph 0059).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:

U.S. PGPub 2016/0316416, which describes SIM whitelisting and multi-operator core networks; and
U.S. PGPub 2007/0019544, which describes a method and system for determining whether to establish a call over an internet protocol (IP)-based network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MENG VANG/Primary Examiner, Art Unit 2457